270 S.W.3d 930 (2008)
STATE of Missouri, Respondent,
v.
Phillip DUNNING, Appellant.
No. WD 68790.
Missouri Court of Appeals, Western District.
December 23, 2008.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, and Mary H. Moore, Jefferson City, MO, for respondent.
Before DIV II: DANDURAND, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Phillip J. Dunning appeals his conviction, after a jury trial, for tampering the first degree, pursuant to Section 569.080.1(2), RSMo (2000), for which he was sentenced as a prior offender to a term of seven years. Dunning contends the evidence was insufficient to support the conviction, and that the trial court improperly admitted the testimony of a responding officer regarding the complaining witness's statement, arguing that the statements were hearsay and constituted improper bolstering.
This court finds there was sufficient evidence to establish that Dunning knew he did not have the owner's permission to take the vehicle. This court finds, further, that the trial court did not abuse its discretion in admitting the officer's statements. *931 Dunning did not suffer any prejudice in that the complaining witness himself testified. Dunning's claim that the officer's testimony constituted improper bolstering was not preserved. Upon review for plain error, this court concludes that the officer's testimony was offered for a purpose other than corroboration and any statements that went beyond this purpose not outcome determinative.